ORDER

DYK, Circuit Judge.
Thomas Leoutsakos moves for reconsideration of the court’s order dismissing his appeal for failure to pay the filing fee. Leoutsakos states that Coil’s Hospital Pharmacy, Inc. et al. oppose.
Leoutsakos attaches a copy of a receipt from the United States District Court for the District of New Hampshire showing timely payment of the filing fee.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion for reconsideration is granted, the dismissal order is vacated, and the mandate is recalled.
(2) Leoutsakos’ brief is due within 30 days of the date of the filing of this order.